Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Claims 10-12 and 17 are withdrawn.
Claims 8, 9, and 13-16 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2010/0071879), and further in view of Dai et al. (US 2014/0166244).
Regarding claim 1, Hou (Figure 2) discloses a vapor chamber comprising: a housing (Defined by 11, 12) defining an internal space (Figure 2), a working medium enclosed in the internal space of the housing (Paragraph 19), a wick structure (15) in the internal space of the housing (Figure 2), where -as viewed in a cross-sectional view of the vapor chamber (Figure 2)- the vapor chamber has a first region with a first thickness (Annotated Figure 2) and a second region with a second thickness (Annotated Figure 2), where the second thickness being smaller than the first thickness (Annotated Figure 2), where the housing includes a first sheet (11) and a second sheet (12) that are in contact with each other at least in a first portion of the second region (Annotated Figure 2), and the first sheet and the second sheet oppose each other in a second portion of the second region (Annotated Figure 2).  However, Hou does not teach or disclose that the first sheet and the second sheet oppose each other with micro gaps interposed therebetween.
Dai et al. teaches a vapor chamber comprising: a housing (30) including a first sheet (Figure 5: Top portion of 30) and a second sheet (Figure 5: Bottom portion of 30), where micro gaps (53a) are interposed between the first and second sheets (Figure 5), and where the micro gaps are sized such that the working medium in a liquid phase thereof can be transported due to capillary forces through the micro gaps (Paragraphs 23-30: Micro gaps 53a define a wicking structure).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second sheets as disclosed by Hou with microgaps as taught by Dai et al. to improve vapor chamber operation efficiency by minimizing an occurrence of vapor chamber dry out (i.e. by increasing a surface area of the vapor chamber).


    PNG
    media_image1.png
    234
    538
    media_image1.png
    Greyscale

Regarding claim 4, Hou discloses a vapor chamber as discussed above, further comprising a pillar (Defined by 16 and 27) in the internal space of the housing and arranged so as to support the housing from within the internal space (Figure 2 and Paragraph 19).
Regarding claim 5, Hou discloses a vapor chamber as discussed above, where the pillar includes a first pillar (16) having a first height (Figure 2) and a second pillar (27) having a second height (Figure 2), the second height being less than the first height (Figure 2), where the first pillar is on a first major surface of the wick structure (Annotated Figure 2) and where the second pillar is on a second major surface of the wick structure opposite the first major surface (Annotated Figure 2).
Regarding claim 6, Hou discloses a vapor chamber as discussed above, where the pillar and the wick structure are in the first region (Annotated Figure 2: The wick and at least one pillar is located in the first region).
Regarding claim 7, Hou discloses a vapor chamber as discussed above, where at least one of the pillar and the wick structure is configured differently in the first region 
Regarding claim 19, Hou discloses a heat radiation device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).
Regarding claim 20, Hou discloses a heat radiation device comprising electronic device (Paragraph 4) comprising the vapor chamber according to Claim 1 (See rejection of claim 1 above).

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US 2010/0071879) and Dai et al. (US 2014/0166244), and further in view of Yamamoto et al. (US 6,269, 866).
Regarding claims 2 and 3 Hou discloses vapor chamber where the second thickness is smaller than the first thickness as discussed above.  Hou does not explicitly quantify how the first thickness (i.e. height) differs from the second thickness (i.e. height).
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (i.e. height) (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (i.e. height) (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), and where Yamamoto et al. disclose that a thickness of the first region relative the second region is at least partially dependent upon a height of heat generating device (Col. 11, 
Regarding claim 18, Hou discloses vapor chamber as discussed above.  However, Hou does not explicitly teach or disclose a shape of the housing.
Yamamoto et al. (Figures 4a and 4b) teaches a vapor chamber comprising: a housing (2) defining an internal space (Figures 4a and 4b), where as viewed in a plan view of the vapor chamber (Figures 4a and 4b), the vapor chamber has a first region (defined by 15) with a first thickness (Figures 4a and 4b) and a second region (Defined by 16) with a second thickness (Figures 4a and 4b), where the second thickness being smaller than the first thickness (Figures 4a and 4b), where the housing has a rectangular shape as viewed in the plan view (Figure 2 for example).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the housing as disclosed by Hou with a shape as taught by 

Response to Arguments
Regarding the arguments on page 4, line 2 to page 5, line 2:
Applicant alleges that Hou, Meyer, and Yamamoto do not teach or disclose claim 1 as amended.  Applicant's arguments have been fully considered but they are moot in new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 5, lines 3-10:
Applicant also alleges that 2-7, 10-12, 17-20 are allowable by virtue of dependency from claim 1.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763